Exhibit 10.1

RETIREMENT AND CONSULTING AGREEMENT

This Retirement and Consulting Agreement (this “Agreement”), dated June 20,
2014, is entered into by and between L. B. FOSTER COMPANY, a Pennsylvania
corporation (the “Company”), and Donald L. Foster (“Consultant”).

RECITALS

WHEREAS, Consultant will voluntarily retire from employment with the Company on
June 20, 2014 (the “Commencement Date”); and

WHEREAS, the Company believes that Consultant’s expertise and knowledge will
enhance the Company’s business and the Company wishes to retain Consultant to
perform consulting services and fulfill certain related duties and obligations
under the terms and conditions of this Agreement, commencing on the Commencement
Date; and

WHEREAS, the Company and Consultant have entered into the Non-Competition and
Non-Solicitation Agreement of even date herewith.

NOW, THEREFORE, in consideration of: (a) the mutual covenants and agreements set
forth in this Agreement; (b) the approval of Consultant’s retirement by the
Compensation Committee of the Board of Directors of the Company, the accelerated
vesting of Consultant’s existing Restricted Stock Awards, continued
participation on a pro-rata basis in the Company’s Long Term Incentive Plan with
respect to those Performance Share Unit awards made prior to the date of this
Agreement but excluding those awards granted in February 2014, the ability to
exercise Consultant’s outstanding stock option award granted on February 16,
2005 through the original expiration date of February 16, 2015, upon which date
such option shall expire and terminate, payment of a pro-rata annual cash bonus
for fiscal year 2014, if earned, and payment of Consultant’s accrued balance
under the Company’s Supplemental Executive Retirement Plan; and (c) other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1. Retirement. Consultant and Company acknowledge and agree that consideration
for the agreements and covenants set forth herein, the Compensation Committee of
the Board of Directors of the Company shall approve the retirement of Consultant
which shall provide for the following benefits which would not otherwise be
provided or payable to Consultant without such action and without the execution
of this Agreement and the documents contemplated hereunder: the accelerated
vesting of Consultant’s existing Restricted Stock Awards; continued
participation on a pro-rata basis in the Company’s Long Term Incentive Plan with
respect to those Performance Share Unit awards made prior to the date of this
Agreement but excluding those awards granted in February 2014; Consultant’s
outstanding stock option award granted on February 16, 2005 shall remain
exercisable through the original expiration date of February 16, 2015, upon
which date such option shall expire and terminate; payment of a pro-rata annual
cash bonus for fiscal year 2014, if earned; and payment of Consultant’s accrued
balance under the Company’s Supplemental Executive Retirement Plan.



--------------------------------------------------------------------------------

2. Employment Period. From the date of this Agreement through and until the
Commencement Date (the “Employment Period”), Consultant shall continue as an
employee of the Company as Senior Vice President – Construction Products
performing his prescribed duties as currently defined and performed, and subject
to the Company’s policies and requirements applicable to its employees and to
Consultant as an executive officer thereof. An Early Termination of the
Employment Period shall occur at any time within the Employment Period when
(i) Consultant voluntarily terminates his employment with the Company upon
written notice to the Company; (ii) Consultant dies or becomes permanently
disabled; or (iii) Consultant’s employment is terminated by the Company for
“cause,” as defined in the 2006 Omnibus Incentive Plan, as amended and restated
on October 30, 2013 (the “Plan”). An Early Termination shall result in a
termination of this Agreement and upon such termination, any and all rights and
obligations of the parties under this Agreement shall terminate, including but
not limited to any and all duties and compensation applicable to the consulting
services which otherwise would have applied following the Commencement Date but
subject to the continuing survival of certain terms as set forth in Section 11
below. Consultant hereby irrevocably designates June 20, 2014 as his retirement
date from employment with the Company, subject to any applicable Early
Termination. Concurrently with such retirement, Consultant shall execute and
deliver to the Company a release of all claims against the Company, provided
that this Agreement, the Non-Competition and Non-Solicitation Agreement and
Consultant’s retirement and all other benefits provided to Consultant as a
retiree under applicable Company plans shall continue in full force and effect.

3. Consulting Services.

(a) Capacity. Effective on the Commencement Date, the Company retains Consultant
with respect to the business of the Company and its subsidiaries to be available
on reasonable notice in connection with business issues arising in the areas of
Consultant’s expertise (the “Duties”). Consultant hereby accepts such position
upon the terms and the conditions set forth herein, and shall perform such
Duties.

(b) Term and Operation. The consulting services will commence on the
Commencement Date and shall continue until, and shall end upon, the first
anniversary of the Commencement Date (the “Consulting Period”). Notwithstanding
the foregoing, in addition to termination of this Agreement by an Early
Termination defined in Section 2 above, this Agreement may be terminated by
Consultant in writing upon ninety (90) days written notice to the Company. This
Agreement will terminate automatically on the death of Consultant. Additionally,
the Company may terminate this Agreement upon a material breach of this
Agreement by Consultant which is not cured within sixty (60) days following
written notice of such breach from Company.

(c) Compensation. In consideration of Consultant’s performance of the consulting
services during the Consulting Period, the Company will pay Consultant a fee of
$1,300.00 per business day worked, or an hourly rate of $162.50 per hour for a
partial business day worked, up to an aggregate maximum payment of $75,000.00
during the Consulting Period, within 30 days following receipt from Consultant
of an invoice detailing hours worked and work performed. Such invoices are
required to be submitted by Consultant to the Company on a monthly basis to the
Company’s Vice President – Human Resources & Administration. Each such payment
will be a separate payment and not one of a series of payments for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder (“Section 409A”).

 

2



--------------------------------------------------------------------------------

(d) Reimbursement of Expenses. The Company shall reimburse Consultant for all
reasonable expenses incurred by Consultant in the performance of Consultant’s
duties under this Agreement during the Consulting Period and in compliance with
and subject to the expense reimbursement policies and procedures of the Company.
Included in such reimbursement shall be Consultant’s travel and other expenses
in connection with the Duties. Consultant shall not be obligated to make any
advance to or for the account of the Company, nor shall Consultant be obligated
to incur any expense for the account of the Company without assurance that the
necessary funds for the discharge of such expense will be provided.
Notwithstanding the foregoing, all domestic expenses over $5,000.00 to be
incurred by Consultant during the Consulting Period in connection with this
Agreement shall require the prior approval of the Company’s Vice President –
Human Resources & Administration, and all expenses and arrangements for
international travel and activities will be approved in advance by the Company’s
Vice President – Human Resources & Administration . Each provision of
reimbursement of expenses or in-kind benefit pursuant to this Section 3(d) will
be considered a separate payment and not one of a series of payments for
purposes of Section 409A.

(e) Section 409A Delay. Notwithstanding any provisions of this Agreement to the
contrary, if Consultant is a “specified employee” within the meaning of
Section 409A, and determined in accordance with procedures adopted by the
Company, at the time of Consultant’s Separation from Service (as defined below)
and if any portion of the payments or benefits to be received by Consultant
under this Section 3 upon Consultant’s Separation from Service would be
considered deferred compensation under Section 409A, then the following
provisions shall apply to each such portion.

(i) Each portion of such payments and benefits that would otherwise be payable
pursuant to this Section 3 during the six-month period immediately following
Consultant’s Separation from Service (the “Delayed Period”) shall instead be
paid or made available on the earlier of (i) the first business day of the
seventh month following the date Consultant incurs a Separation from Service or
(ii) Consultant’s death (the applicable date, the “Permissible Payment Date”).

(ii) With respect to any amount of expenses eligible for reimbursement under
Section 3(d), such expenses shall be reimbursed by the Company within 45
calendar days (or, if applicable, on the Permissible Payment Date) following the
date on which the Company receives the applicable invoice from Consultant (and
approves such invoice) but in no event later than December 31 of the year
following the year in which Consultant incurs the related expenses.

(iii) In no event shall the reimbursements or in-kind benefits to be provided by
the Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall Consultant’s right
to reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

 

3



--------------------------------------------------------------------------------

(iv) “Separation From Service” shall be deemed to have occurred on the date on
which the level of bona fide services reasonably anticipated to be performed by
Consultant is less than fifty percent of the average level of bona fide services
performed by Consultant during the immediately preceding thirty-six-month
period. In this regard it is the understanding of the parties that the
Consultant’s services will be permanently reduced to no more than 20% of the
average level of services the Consultant worked for the Company during the
immediately preceding 36-month period prior to this retirement dates such that
Consultant’s termination of employment with the Company immediately after the
retirement date shall be classified as a “separation from service” for purposes
of Section 409A.

(f) Compliance with Code 409A. It is intended that any amounts payable under
this Agreement and the Company’s and Consultant’s exercise of authority or
discretion hereunder will comply with the provisions of Section 409A so as not
to subject Consultant to the payment of the additional tax, interest and any tax
penalty which may be imposed under Section 409A. In furtherance of this
interest, to the extent that any provision hereof would result in Consultant
being subject to payment of the additional tax, interest and tax penalty under
Section 409A, the parties agree to amend this Agreement in order to bring this
Agreement into compliance with Code Section 409A; and thereafter interpret its
provisions in a manner that complies with Section 409A Code. Notwithstanding the
foregoing, no particular tax result for Consultant with respect to any income
recognized by Consultant in connection with the Agreement is guaranteed, and
Consultant will be responsible for any taxes, penalties and interest imposed on
Consultant under or as a result of Section 409A in connection with this
Agreement.

4. Non-Competition and Non-Solicitation Agreement. The Non-Competition and
Non-Solicitation Agreement between Consultant and the Company, a copy of which
is attached hereto as Exhibit A and made a part hereof, is hereby incorporated
into this Retirement and Consulting Agreement and any breach by Consultant of
the Non-Competition and Non-Solicitation Agreement shall be considered a
material breach of this Agreement which shall not be considered curable but
shall result in immediate termination of this Agreement and the Consulting
Period, notwithstanding Section 3(b) above. Moreover, the Non-Competition and
Non-Solicitation Agreement shall supersede and replace that certain
Confidentiality, Intellectual Property and Non-Compete Agreement dated as of
April 10, 2007 between Consultant and the Company.

5. Confidentiality.

(a) Consultant will keep in strict confidence, and will not, directly or
indirectly, at any time, disclose, furnish, disseminate, make available or,
except in the course of Consultant’s performance of services for the Company,
use any trade secrets or confidential business and technical information of the
Company or its customers or vendors, without limitation as to when or how
Consultant may have acquired such information. As used in this Agreement,
“Confidential Information” shall mean and include, without limitation, technical
or business information not readily available to the public or generally known
in the trade, including but not limited to the Company’s selling, manufacturing,
marketing, pricing, distribution, and business plans, methods, strategies and
techniques; training, service, and business policies and procedures; inventions;
ideas; improvements; discoveries; devices; developments; formulations;
specifications; designs; standards; financial data; customer, prospective
customer, supplier, vendor, and product information; equipment; mechanisms;
processing and packaging techniques;

 

4



--------------------------------------------------------------------------------

trade secrets and other confidential information, knowledge, data and know-how
of the Company and its Affiliates (as defined below), whether or not they
originated with Consultant or information which the Company or its Affiliates
received from third parties under an obligation of confidentiality. Consultant
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the mind or memory of Consultant and whether compiled by the Company, and/or
Consultant, derives independent economic value from not being readily known to
or ascertainable by proper means by others who can obtain economic value from
its disclosure or use, that reasonable efforts have been made by the Company to
maintain the secrecy of such information, that such information is the sole
property of the Company and that any retention, disclosure or use of such
information by Consultant during the term of this Agreement (except in the
course of performing services for the Company) or after the termination of this
Agreement shall constitute a misappropriation of the Company’s trade secrets. As
used in this Agreement, the term “Affiliates” shall mean any company that
controls, is controlled by, or is under common control with L. B. Foster
Company, including but not limited to, any direct or indirect subsidiary or
division of L. B. Foster Company.

(b) Consultant agrees that upon the expiration of this Agreement or termination
of Consultant’s performance of services, for any reason, Consultant shall return
to the Company, in good condition, all property of the Company, including
without limitation, the originals and all copies of any materials which contain,
reflect, summarize, describe, analyze or refer or relate to any items of
information listed in Section 5(a) of this Retirement and Consulting Agreement.
In the event that such items are not so returned, the Company will have the
right to charge Consultant for all reasonable damages, costs, attorneys’ fees
and other expenses incurred in searching for, taking, removing and/or recovering
such property.

(c) All elements of this Section 5 shall apply to and be in full force and
effect during the Employment Period, the Consulting Period, and the Non-Compete
Period, as set forth in the Non-Competition and Non-Solicitation Agreement.

6. Discoveries and Inventions; Work Made for Hire.

(a) Consultant agrees that upon conception and/or development of any idea,
discovery, invention, improvement, software, writing or other material or design
that: (A) relates to the business of the Company, or (B) relates to the
Company’s actual or demonstrably anticipated research or development, or
(C) results from any services performed by Consultant for the Company,
Consultant will assign to the Company the entire right, title and interest in
and to any such idea, discovery, invention, improvement, software, writing or
other material or design. Consultant has no obligation to assign any idea,
discovery, invention, improvement, software, writing or other material or design
that Consultant conceives and/or develops entirely on Consultant’s own time
without using the Company’s equipment, supplies, facilities, or trade secret
information unless the idea, discovery, invention, improvement, software,
writing or other material or design either: (x) relates to the business of the
Company, or (y) relates to the Company’s actual or demonstrably anticipated
research or development, or (z) results from any work performed by Consultant
for the Company. Consultant agrees that any idea, discovery, invention,
improvement, software, writing or other material or design that relates to the
business of the

 

5



--------------------------------------------------------------------------------

Company or relates to the Company’s actual or demonstrably anticipated research
or development which is conceived or suggested by Consultant, either solely or
jointly with others, or any successor agreements shall be presumed to have been
so made, conceived or suggested in the course of Consultant’s performance of
services hereunder with the use of the Company’s equipment, supplies,
facilities, and/or trade secrets.

(b) In order to determine the rights of Consultant and the Company in any idea,
discovery, invention, improvement, software, writing or other material, and to
insure the protection of the same, Consultant agrees that during the term of
this Agreement, and for two (2) years thereafter, Consultant will disclose
immediately and fully to the Company any idea, discovery, invention,
improvement, software, writing or other material or design conceived, made or
developed by Consultant solely or jointly with others, which idea, discovery,
invention, improvement, software, writing or other material or design
(A) relates to the business of the Company, or (B) relates to the Company’s
actual or demonstrably anticipated research or development, or (C) results from
any services performed by Consultant for the Company. The Company agrees to keep
any such disclosures confidential. Consultant also agrees to record descriptions
of all work in the manner directed by the Company and agrees that all such
records and copies, samples and experimental materials will be the exclusive
property of the Company. Consultant agrees that at the request of and without
charge to the Company, but at the Company’s expense, Consultant will execute a
written assignment of the idea, discovery, invention, improvement, software,
writing or other material or design to the Company and will assign to the
Company any application for letters patent or for trademark registration made
thereon, and to any common-law or statutory copyright therein; and that
Consultant will do whatever may be necessary or desirable to enable the Company
to secure any patent, trademark, copyright, or other property right therein in
the United States and in any foreign country, and any division, renewal,
continuation, or continuation in part thereof, or for any reissue of any patent
issued thereon. In the event the Company is unable, after reasonable effort, and
in any event after ten business days, to secure Consultant’s signature on a
written assignment to the Company of any application for letters patent or to
any common-law or statutory copyright or other property right therein, whether
because of Consultant’s physical or mental incapacity or for any other reason
whatsoever, Consultant irrevocably designates and appoints the Vice President
and General Counsel of the Company or his or her designee as Consultant’s
attorney-in-fact to act on Consultant’s behalf to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of such letters patent, copyright or trademark.

(c) Consultant acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefore, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by Consultant during the term of this
Agreement shall be considered a “work made for hire” and that ownership of any
and all copyrights in any and all such items shall belong to the Company,
provided that such items (A) relate to the business of the Company, or
(B) relate to the Company’s actual or demonstrably anticipated research or
development, or (C) result from any services performed by Consultant for the
Company.

 

6



--------------------------------------------------------------------------------

(d) All elements of this Section 5 shall apply to and be in full force and
effect during the Employment Period, Consulting Period, and the Non-Compete
Period, as set forth in the Non-Competition and Non-Solicitation Agreement.

7. Communication of Contents of Agreement. During the term of this Agreement and
for two (2) years thereafter, Consultant will disclose the existence of the
restrictions and obligations set forth in Sections 5 and 6 of this Agreement and
of the entire Non-Competition and Non-Solicitation Agreement to any person,
firm, association, partnership, corporation or other entity that Consultant
intends to be employed by, associated with, or represent. During the term of
this Agreement and for three (3) years thereafter, Consultant will provide
notice to the Company of any person, firm, association, partnership, corporation
or other entity that Consultant becomes employed by, associated with, or
represents.

8. Non-Disparagement. Consultant agrees that he shall not make any disparaging
statement about the Company or any current or former officer, director or
employee of the Company to any past, present or future customers, employees,
clients, contractors, or vendors of the Company or to any news or communications
media or to any other person, orally or in writing or by any other medium of
communication (including but not limited to Internet communications such as
e-mails, message boards, “chat rooms” and web postings). As used herein, the
term “disparaging statement” means any communication, oral or written, which is
critical of or derogatory towards or which would cause or tend to cause
humiliation or embarrassment to or cause a recipient of such communication to
question the business condition, integrity, product, service, quality,
confidence or good character of the Company or any current or former officer,
director or employee of the Company.

9. Relief. Consultant acknowledges and agrees that the remedy at law available
to the Company for breach of any of Consultant’s obligations under this
Agreement would be inadequate. Consultant therefore agrees that, in addition to
any other rights or remedies that the Company may have at law or in equity,
temporary and permanent injunctive relief may be granted in any proceeding which
may be brought to enforce any provision contained in this Agreement, without the
necessity of proof of actual damage.

10. Independent Contractor. During the Consulting Period, Consultant will at all
times be and remain an independent contractor. Consultant shall exercise
Consultant’s own judgment as to the manner and method of providing the
consulting services to the Company, subject to applicable laws and requirements
reasonably imposed by the Company. Consultant acknowledges and agrees that,
during the term of this Agreement, Consultant will not be an employee of the
Company or any of its Affiliates for purposes of federal, state, local or
foreign income tax withholding, nor unless otherwise specifically provided by
law, for purposes of the Federal Insurance Contributions Act, the Social
Security Act, the Federal Unemployment Tax Act or any Worker’s Compensation law
of any state or country and for purposes of any benefits provided to employees
of the Company or any of its Affiliates under any employee benefit plan
currently in effect or which becomes effective during the term of this
Agreement. Consultant acknowledges and agrees that as an independent contractor,
Consultant will be required, during the term of this Agreement, to pay any
applicable taxes on the fees paid to Consultant. Consultant shall indemnify,
hold harmless and defend the Company for all tax and other liabilities
(including,

 

7



--------------------------------------------------------------------------------

without limitation, reasonable fees and expenses of attorneys and other
professionals) arising out of or relating to Consultant’s failure to report and
pay all employment income taxes or other taxes due on taxable amounts paid to or
on behalf of Consultant by the Company during the Consulting Period, and for any
liability associated with a determination that Consultant should have been
classified as an employee of the Company during the term of this Agreement.

11. Survival. Subject to any limits on applicability contained therein, Sections
4, 5, 6, 7, 8, 9, and 11 through 17 hereof shall survive and continue in full
force in accordance with its terms notwithstanding any termination of this
Agreement.

12. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability shall
not affect any other provision, but this Agreement shall be reformed, construed
and enforced as if such invalid or unenforceable provision had never been
contained herein.

13. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way. Moreover, the
Non-Competition and Non-Solicitation Agreement attached hereto shall supersede
and replace that certain Confidentiality, Intellectual Property and Non-Compete
Agreement dated as of April 10, 2007 between Consultant and the Company.

14. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

15. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Consultant, the Company and their respective successors
and assigns, except that neither party may assign any rights or delegate any
obligations hereunder without the prior written consent of the other party.
Consultant hereby consents to the assignment by the Company of all of its rights
and obligations hereunder to any successor to the Company by merger or
consolidation or purchase of all or substantially all of the Company’s assets,
provided such transferee or successor assumes the liabilities of the Company
hereunder.

16. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal, substantive laws of the Commonwealth of
Pennsylvania. Consultant agrees that the state and federal courts located in
Allegheny County, Pennsylvania, shall have jurisdiction in any action, suit or
proceeding by or against Consultant based on or arising out of this Agreement
and Consultant hereby: (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process in connection with any action, suit or
proceeding against Consultant; and (c) waives any other requirement (whether
imposed by statute, rule of court or otherwise) with respect to personal
jurisdiction, venue or service of process.

 

8



--------------------------------------------------------------------------------

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Consultant, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

  L.B. FOSTER COMPANY By:  

/s/ Robert P. Bauer

Name:   Robert P. Bauer Title:   President & Chief Executive Officer  

/s/ Donald L. Foster

Donald L. Foster

 

10



--------------------------------------------------------------------------------

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (the “Agreement”), is made
and entered into this 20th day of June, 2014, by and between Donald L. Foster,
an individual (“Mr. Foster”) and L. B. Foster Company and its subsidiaries and
Affiliates (as defined below) (collectively, the “Company”).

WITNESSETH:

WHEREAS, Mr. Foster is currently employed by the Company on an at-will basis as
the Senior Vice President – Construction Products of L. B. Foster Company; and

WHEREAS, the Company shall continue to employ Mr. Foster through June 20, 2014
and to offer him a consulting agreement of a maximum duration of twelve
(12) months, commencing June 20, 2014, each at mutually agreed levels of
compensation, pursuant to the terms of a Retirement and Consulting Agreement, a
copy of which is attached hereto and made a part hereof, that the parties hereto
have entered into; and

WHEREAS, Mr. Foster desires to accept the aforementioned proposal and to be
bound by the non-competition, non-solicitation, and other obligations under this
Agreement; and

NOW, THEREFORE, in consideration of the premises and the mutual promises that
this Agreement contains and other good and valuable consideration, the receipt
and adequacy of which Mr. Foster acknowledges, the parties, intending to be
bound legally, agree as follows:

1. Consideration. Mr. Foster acknowledges and agrees that he has obtained from
the Company the Retirement and Consulting Agreement. Mr. Foster acknowledges and
agrees that the benefits set forth in the Retirement and Consulting Agreement
are full and adequate consideration for this Agreement.

2. Separation Date. For the purposes of this Agreement, the date on which
Mr. Foster ceases to perform services for the Company pursuant to the Retirement
and Consulting Agreement shall be deemed his “Separation Date.” If there is an
early termination of Mr. Foster’s employment under the Retirement and Consulting
Agreement, the date of such early termination shall become the Separation Date.
Otherwise, the Separation Date is the expiration or termination date of the
Consulting Period pursuant to the Retirement and Consulting Agreement.
Mr. Foster acknowledges and agrees that he shall have received full
consideration for his non-competition and other obligations hereunder whether or
not he is employed by the Company through June 20, 2014 and is retained as a
consultant through the full term of the Retirement and Consulting Agreement. If
Mr. Foster’s employment is terminated prior to the Commencement Date under the
Retirement and Consulting Agreement, or if Mr. Foster’s consulting services are
terminated prior to expiration of 12 month consulting period under the terms of
the Retirement and Consulting Agreement, Mr. Foster’s obligations under this
Agreement shall remain in full force and effect, for the entire Non-Compete
Period, as defined below.

 

11



--------------------------------------------------------------------------------

3. Acknowledgments. Mr. Foster acknowledges and agrees that:

(i) The Company and its Affiliates are engaged in the businesses of
manufacturing, fabricating, selling, and distributing, products and services for
the rail, piling, fabricated bridge, concrete building, and pipe coating and
threading for the energy and utility markets in the United States, Canada,
United Kingdom, and throughout the world;

(ii) It is reasonable and necessary for the protection of the business and
goodwill of the Company and its Affiliates for Mr. Foster to enter into an
agreement respecting non-competition and non-solicitation as set forth in this
Agreement;

(iii) It is reasonable for the parties to fix the duration of the
non-competition provisions to the period set forth herein, including for the
reason that Mr. Foster, pursuant to the Retirement and Consulting Agreement, has
been offered the opportunity to perform consulting services for the Company for
substantial compensation for a period equivalent to the full term of the
restrictions herein;

(iv) Mr. Foster has business experience and abilities such that he would be able
to obtain employment in a business different in nature from the Restricted
Business (as defined below);

(v) Mr. Foster agrees that the Company and its Affiliates would suffer
irreparable injury if Mr. Foster breaches the non-competition provisions set
forth in this Agreement;

(vi) As used in this Agreement, the term “Affiliates” shall mean any company
that controls, is controlled by, or is under common control with L. B. Foster
Company, including, but not limited to, any direct or indirect subsidiary or
division of L. B. Foster Company; and

(vii) As used herein, the term “Confidential Information” shall mean and
include, without limitation, technical or business information not readily
available to the public or generally known in the trade, including but not
limited to the Company’s selling, manufacturing, marketing, pricing,
distribution, and business plans, methods, strategies and techniques; training,
service, and business policies and procedures; inventions; ideas; improvements;
discoveries; devices; developments; formulations; specifications; designs;
standards; financial data; customer, prospective customer, supplier, vendor, and
product information; equipment; mechanisms; processing and packaging techniques;
trade secrets and other confidential information, knowledge, data and know-how
of the Company and its Affiliates, whether or not they originated with
Mr. Foster, or information which the Company or its Affiliates received from
third parties under an obligation of confidentiality.

4. Restrictions on Competition; Non-Solicitation. Based on the foregoing, and in
consideration of the benefits set forth in the Retirement and Consulting
Agreement as set forth in Section 1 above, Mr. Foster agrees as follows:

(i) From the date of this Agreement through the Separation Date and for a period
of twenty-four (24) months after the Separation Date (which period beginning on
the date of this Agreement shall be referred to as the “Non-Compete Period”),
Mr. Foster shall not, without the prior written consent of the Company, engage
directly or indirectly in the business activities of

 

12



--------------------------------------------------------------------------------

developing, manufacturing, fabricating, producing, promoting , marketing,
selling, and distributing (the “Business Activities”) (A) products and services
for the rail market, piling market, fabricated bridge market, concrete building
market, and pipe coating and threading for the energy, and utility markets in
the United States; (B) any product or service that competes with or is
substantially similar to a product or service of the Company and its Affiliates
upon or with which Mr. Foster worked during his last two (2) years of employment
with the Company anywhere in the world; and (C) products and services for the
rail market, piling market, fabricated bridge market, concrete building market,
and pipe coating and threading for the energy, and utility markets in anywhere
in the world where the Company and/or its Affiliates engage in the Business
Activities during the Non-Compete Period (collectively, the “Restricted
Business”).

(ii) Mr. Foster shall be deemed to be engaged in the Restricted Business
directly if he is an officer, director, trustee, agent, or partner of, a
consultant or advisor to or for, a shareholder in, or a holder of any financial
interest in any Restricted Business. The foregoing shall not be construed to
prohibit the mere ownership by Mr. Foster of investments representing less than
a 5% interest in the securities of any company if such securities are listed on
any national securities exchange.

(iii) The geographic scope of the covenant of Mr. Foster not to compete against
the Company and its Affiliates for the Non-Compete Period shall be (A) the
United States for products and services for the rail market, piling market,
fabricated bridge market, concrete building market, and pipe coating and
threading for the energy, and utility markets; (B) anywhere in the world for any
product or service that competes with or is substantially similar to a product
or service of the Company and its Affiliates upon or with which Mr. Foster
worked during his last two (2) years of employment with the Company; and
(C) anywhere in the world where the Company and/or its Affiliates engage in the
Business Activities during the Non-Compete Period for products and services for
the rail market, piling market, fabricated bridge market, concrete building
market, and pipe coating and threading for the energy, and utility markets.

(iv) During the term of the Non-Compete Period, Mr. Foster agrees that he shall
not, nor will he permit any company or other business entity controlled by him
to, directly or indirectly, solicit or induce, or attempt to solicit or induce,
any employee of the Company or its Affiliates to leave the employ of the Company
or its Affiliates for any reason whatsoever.

(v) Mr. Foster covenants and agrees that during the Non-Compete Period,
Mr. Foster shall not, directly or indirectly, acting alone or in conjunction
with others induce any customer or prospective customer of the Company to
patronize any business which is competitive with the Company; canvass, solicit,
or accept from any customer or prospective customer of the Company any business
which is competitive with the Company; request or advise any individual or
entity which is a customer of the Company to withdraw, curtail, or cancel any
such customer’s business with respect to the Company; or interfere with the
Company’s business relationship with any customers or suppliers or prospective
customers or prospective suppliers of the Company.

 

13



--------------------------------------------------------------------------------

(vi) Mr. Foster further promises and agrees that he shall not use for himself or
disclose Confidential Information to any person or entity without the prior
written consent of the Company.

(vii) Mr. Foster covenants and agrees that he shall not make any disparaging
statement about the Company or any current or former officer, director or
employee of the Company to any past, present or future customers, employees,
clients, contractors, or vendors of the Company or to any news or communications
media or to any other person, orally or in writing or by any other medium of
communication (including but not limited to Internet communications such as
e-mails, message boards, “chat rooms” and web postings). As used herein, the
term “disparaging statement” means any communication, oral or written, which is
critical of or derogatory towards or which would cause or tend to cause
humiliation or embarrassment to or cause a recipient of such communication to
question the business condition, integrity, product, service, quality,
confidence or good character of the Company or any current or former officer,
director or employee of the Company.

5. Extension of Non-Compete Period. If it shall be judicially determined that
Mr. Foster has violated his non-compete or non-solicitation obligations under
this Agreement, then the period applicable to each obligation that Mr. Foster
shall have been determined to have violated shall automatically be extended by a
period of time equal in length to the period during which such violation(s)
occurred.

6. Authorization to Modify Restrictions. It is the intention of the Company and
Mr. Foster that the provisions of this Agreement shall be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision of this Agreement
shall not render unenforceable, or impair, the remainder of this Agreement. If
any provision, or any part of this Agreement, is held to be unenforceable
because of the duration, area, and/or scope of such provision, the parties agree
that the court making such determination shall have the power to reduce the
duration, area, and/or scope of such provision, and/or to delete specific words
or phrases, and in its reduced form such provisions shall then be enforceable
and shall be enforced.

7. Severability. Subject to paragraph 6 above, the provisions of this Agreement
are severable. If any part of this Agreement is found to be unenforceable, the
other sections shall remain fully valid and enforceable.

8. Injunctive Relief/Remedies. Mr. Foster agrees that any remedy at law will be
inadequate for any breach or threatened breach by Mr. Foster of any of the
covenants contained in Section 4 of this Agreement and that any breach or
threatened breach of such covenants would cause such immediate, irreparable, and
permanent damages as would be impossible to ascertain. Therefore, Mr. Foster
agrees and consents that, in the event of any breach or threatened breach of the
covenants contained in Section 4 of this Agreement, in addition to any and all
other remedies available to the Company for such breach or threatened breach,
including a recovery of damages, the Company shall be entitled to obtain
preliminary or permanent injunctive relief without the necessity of proving
actual damages by reason of such breach or threatened breach and, to the extent
permitted by applicable law, a temporary restraining order (or similar
procedural device) may be granted immediately upon the commencement of such
action.

 

14



--------------------------------------------------------------------------------

9. Consent to Jurisdiction/Venue/Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania. Mr. Foster hereby irrevocably waives any objection which he now or
hereafter may have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement brought in the United States District Court
for the Western District of Pennsylvania or the Court of Common Pleas of
Allegheny County, Pennsylvania and any objection on the ground that any such
action or proceeding in either of such Courts has been brought in an
inconvenient forum. In this regard, Mr. Foster hereby irrevocably submits to the
personal jurisdiction of the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania in any action or proceeding arising out of or relating to this
Agreement. Mr. Foster further hereby irrevocably consents to the service of any
summons and complaint and any other process which may be served in any action or
proceeding arising out of or related to this Agreement brought in the United
States District Court for the Western District of Pennsylvania or the Court of
Common Pleas of Allegheny County by the mailing by certified or registered mail
of copies of such process to Mr. Foster at his last known address on file at the
Company. Mr. Foster and the Company acknowledge that the forums designated
herein present the most convenient forums for both parties, and Mr. Foster
waives any objections to inconvenience of forum, venue, and personal
jurisdiction of the Court.

10. Waiver. The failure of the Company to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions; nor shall the Company be prevented from thereafter enforcing each
and every provision of this Agreement. Instead, this Agreement shall remain in
full force and effect as if such forbearance or waiver had not occurred.
Further, in an action by the Company to enforce this Agreement, any claims
asserted by Mr. Foster against the Company shall not constitute a defense to the
Company’s action.

11. Interpretation. This Agreement shall be construed as a whole according to
the fair meaning of its language and, regardless of who is responsible for its
original drafting, shall not be construed for or against either party. The
captions of the various sections of this Agreement are included for convenience
of reference only and shall in no way affect the construction or interpretation
of this Agreement.

12. Governing Law. This Agreement shall be governed by and construed according
to the laws of the Commonwealth of Pennsylvania, without regard to its choice of
law provisions.

3. Non-Reliance. Mr. Foster represents and acknowledges that in executing this
Agreement he does not rely and has not relied upon any representation or
statement by the Company or any of its Affiliates or their attorneys not set
forth in this Agreement with regard to the subject matter, basis, or effect of
this Agreement or otherwise.

 

15



--------------------------------------------------------------------------------

14. Assignment. Mr. Foster expressly acknowledges and agrees that this
Agreement, and the obligations and covenants of Mr. Foster hereunder, may be
assigned by the Company only, in whole or in part, to any person or entity that
acquires the Company or all or any portion of the business in which Mr. Foster
was employed by the Company.

15. Entire Agreement. This Agreement executed by Mr. Foster and the Company on
the dates set forth below set forth the entire agreement between the parties on
the subject matter of this Agreement and fully supersedes all prior agreements
or understandings between the parties pertaining to the subject matter of this
Agreement except as set forth in the Retirement and Consulting Agreement. This
Non-Competition and Non-Solicitation Agreement shall supersede and replace that
certain Confidentiality, Intellectual Property and Non-Compete Agreement dated
as of April 10, 2007 between Consultant and the Company. This Agreement may not
be amended or modified except by a written instrument signed by Mr. Foster and a
duly authorized representative of the Company.

16. Communication of Restrictions. During the Non-Compete Period, the Company
may communicate the existence of the restrictions and obligations contained
herein as necessary and appropriate, consistent with the purpose and intent of
this Agreement.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

MR. FOSTER ACKNOWLEDGES: (I) THAT HE HAS READ AND UNDERSTANDS THE PROVISIONS OF
THIS AGREEMENT; (II) THAT HE ENTERS THIS AGREEMENT VOLUNTARILY AND FOR FULL AND
SUFFICIENT CONSIDERATION; (III) THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL OF HIS CHOOSING; (IV) THAT THE PROVISIONS OF THIS AGREEMENT ARE
REASONABLE; AND (V) THAT HIS EXPERIENCE AND CAPABILITIES ARE SUCH THAT THE
PROVISIONS OF THIS AGREEMENT WILL NOT PREVENT HIM FROM EARNING HIS LIVELIHOOD.

IN WITNESS WHEREOF, each party has signed or caused its representative to sign
this Agreement on the dates indicated below.

 

Date: June 20, 2014       /s/ Donald L. Foster      

 

Donald L. Foster

      L.B. Foster Company     By:  

/s/ Robert P. Bauer

    Name:   Robert P. Bauer     Title:   President & Chief Executive Officer

 

16